DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17014508 filed on September 8, 2020, presents claims 1-20 for examination. The instant application is a CIP of application No. 15/905,362 (now US Patent No. 10,769,056) filed on February 26, 2018.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 14-19 objected to because of the following informality:  line 7 of claim 14 should recite – [[the]] a  system --.  Claims 15-19 inherit this deficiency.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the specification defines a “computer-readable device” in purely exemplary fashion,1  and thus under the broadest reasonable interpretation, the “computer-readable device” of claim 20 encompasses transitory media. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 8, lines 1-2 recite “wherein the operations further comprise identifying the feature, the functionality, or a combination thereof.”  It is unclear whether this refers to “identifying, based on the updated set of agglomerated models, a feature, functionality, or a combination thereof,” as recited in claim 1.  The scope of the claim is therefore indefinite.  For purposes of compact prosecution only, Examiner has interpreted claim 8 as reciting -- wherein the operations further comprise the identifying the feature, the functionality, or a combination thereof --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-8, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 10,769,056 in view of Sherman et al. 5,799,193, as illustrated in the following table (for the sake of brevity, a full-text comparison is only presented for claim 1):
Instant Application
Reference Patent No. 10,769,056
1. A system, comprising: 
a memory that stores instructions; and 
a processor that executes the instructions to perform operations, the operations comprising: 

parsing data obtained from a source to generate parsed data; 

extracting a source concept from the parsed data; 

updating, based on the source concept extracted from the parsed data, a model from a set of agglomerated models to generate a first updated set of agglomerated models; 

[identifying, based on the updated set of agglomerated models, a feature, functionality, or a combination thereof, to incorporate into a first application under evaluation by the system; 

automatically generating computer code corresponding to the feature, the functionality, or a combination thereof; and 

incorporating the computer code corresponding to the feature, the functionality, or a combination thereof, into the first application under evaluation to enable the first application under evaluation to have the feature, the functionality, or a combination thereof.]
1. A system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations, the operations comprising: 


parsing data obtained from a source to generate parsed data; 

extracting a source concept from the parsed data; 

updating, based on the source concept extracted from the parsed data, a model from a set of agglomerated models to update the set of agglomerated models; 


[interacting with an application under evaluation by the system via an input; 

receiving an output from the application under evaluation based on the interacting conducted with the application under evaluation via the input; 

updating, by utilizing the output, the set of agglomerated models; and 

recursively updating the set of agglomerated models over time as further data is obtained, as further interacting is conducted with the application under evaluation, as interacting is conducted with another application under evaluation, or a combination thereof.]

9. (text omitted)

17. (text omitted)
Claim 2. 
Claims 1, 19, and 27.


	The reference patent does not appear to explicitly disclose identifying, based on the updated set of agglomerated models, a feature, functionality, or a combination thereof, to incorporate into a first application under evaluation by the system; automatically generating computer code corresponding to the feature, the functionality, or a combination thereof; and incorporating the computer code corresponding to the feature, the functionality, or a combination thereof, into the first application under evaluation to enable the first application under evaluation to have the feature, the functionality, or a combination thereof. However, this is taught in analogous art, Sherman (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22 [based on the updated set of agglomerated models]. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [identifying a feature, functionality, or a combination thereof, to incorporate into a first application under evaluation by the system]. This loop is repeated until the user determines the model is at an adequate level of maturity; col. 7:27-33, the method 10 then generates code 26 for the model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference patent with the scenario driven invention of Sherman because “scenarios have wide appeal because of the many benefits obtained over the life of a software development project for minimal investment,” as suggested by Sherman (see col. 2:54-col. 3:25).  

	With respect to claim 5, Sherman further discloses wherein the operations further comprise updating the first updated set of agglomerated models to generate a second set of agglomerated models based on additional data obtained from the source (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [updating the first updated set of agglomerated models to generate a second set of agglomerated models based on additional data obtained from the source]. This loop is repeated until the user determines the model is at an adequate level of maturity.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference patent with the scenario driven invention of Sherman for the same reason set forth above.

	With respect to claim 6, Sherman further discloses wherein the operations further comprise identifying an additional feature, additional functionality, or a combination thereof, to incorporate into the first application under evaluation by the system (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [identifying an additional feature, additional functionality, or a combination thereof, to incorporate into the first application under evaluation by the system]. This loop is repeated until the user determines the model is at an adequate level of maturity.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference patent with the scenario driven invention of Sherman for the same reason set forth above.

	With respect to claim 7, Sherman further discloses wherein the operations further comprise incorporating additional computer code corresponding to the additional feature, the additional functionality, or a combination thereof, into the first application under evaluation (Id., particularly, This loop is repeated until the user determines the model is at an adequate level of maturity; col. 7:27-33, the method 10 then generates code 26 for the model [generating code for the entire model-based application, which includes the additional computer code corresponding to the additional feature, the additional functionality]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference patent with the scenario driven invention of Sherman for the same reason set forth above.

	With respect to claim 8, Sherman further discloses wherein the operations further comprise identifying the feature, the functionality, or a combination thereof by analyzing a code pattern, a design language system, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 7:34-42, a flow diagram for the method of updating the system model according to the present invention is shown. The method 20 includes verifying that all of the nodes of the scenarios are defined as classes 28 in the model. This involves verifying that both the source and destination nodes of each scenario step is defined as a class within the model. If one or both nodes are missing for a particular scenario step [analyzing a design language system], then the corresponding class is added 30 to the model.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference patent with the scenario driven invention of Sherman for the same reason set forth above.

	With respect to claim 18, Sherman further discloses enhancing the first application under evaluation, optimizing the first application under evaluation, customizing the first application under evaluation, or a combination thereof, based on the first updated set of agglomerated models (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user. This loop is repeated until the user determines the model is at an adequate level of maturity.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference patent with the scenario driven invention of Sherman for the same reason set forth above.

	With respect to claim 19, Sherman further discloses generating a second updated set of agglomerated models based on additional data obtained from the source (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [generating a second updated set of agglomerated models based on additional data obtained from the source]. This loop is repeated until the user determines the model is at an adequate level of maturity.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of the reference patent with the scenario driven invention of Sherman for the same reason set forth above.

Claims 3, 4, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 17 of U.S. Patent No. 10,769,056 in view of Sherman, as applied to claim 1 above, and further in view of Anderson et al. 20140189641 (hereinafter Anderson).
	
	With respect to claim 3, The reference patent in view of Sherman does not appear to explicitly disclose wherein the operations further comprise testing the feature, the functionality, or a combination thereof, incorporated into the application under evaluation. However, this is taught in analogous art, Anderson (e.g., Fig. 6 and associated text, e.g., [0067] At block 620, the continuous deployment system 100 automatically initiates one or more software tests.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Anderson because “an efficient and streamlined process for deployment of changes to source code is needed,” as suggested by Anderson (see [0010]).  

	With respect to claim 4, The reference patent in view of Sherman does not appear to explicitly disclose wherein the operations further comprise deploying the first application under evaluation after testing the feature, the functionality, or a combination thereof.  However, this is taught in analogous art, Anderson (e.g., Fig. 6 and associated text, e.g., [0067] At block 620, the continuous deployment system 100 automatically initiates one or more software tests; [0074] At block 640, the continuous deployment system 100 deploys the software package to the production environment.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Anderson for the same reason set forth above with respect to claim 4.

	With respect to claim 17, The reference patent in view of Sherman does not appear to explicitly disclose verifying operation of the feature, the functionality, or a combination thereof, prior to deployment to a customer. However, this is taught in analogous art, Anderson  (e.g., Fig. 6 and associated text, e.g., [0067] At block 620, the continuous deployment system 100 automatically initiates one or more software tests; [0074] At block 640, the continuous deployment system 100 deploys the software package to the production environment.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Anderson with the invention of Anderson because “an efficient and streamlined process for deployment of changes to source code is needed,” as suggested by Anderson (see [0010]).

Claims 9-12, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 27 of U.S. Patent No. 10,769,056 in view of Sherman, as applied to claim 1 above, and further in view of Bezalel et al. 20180321924 (hereinafter Bezalel).

	With respect to claim 9, The reference patent in view of Sherman does not appear to explicitly disclose wherein the operations further comprise comparing the first application under evaluation to a second application under evaluation. However, this is taught in analogous art, Bezalel (e.g., Figs. 1, 5, and 6, along with associated text, e.g., [0026], classification model engine 122 may compare one file of the pair with the other file of the pair and/or generate a particular vector to be placed in a vector space of the classification model. The particular vector, as described herein, may represent a result of this comparison. For example, the difference between the pair of binary code files may converted into and/or be represented by the particular vector; see also [0030], In response to determining that the pair of binary code files is classified into the first classification group (e.g., changed binary code data), software patch engine 123 may determine that one binary code file of the pair includes at least a portion that is different from the other binary code file of the pair; see also [0053].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bezalel because if effectively addresses the problem that traditional patch generation is a “time-consuming process,” as suggested by Bezalel (see [0012-13]).  

	With respect to claim 10, Bezalel further discloses wherein the operations further comprise generating a difference model, a performance model, or a combination thereof, based on information obtained from the comparing of the first application under evaluation to the second application under evaluation (e.g., Figs. 1, 5, and 6, along with associated text, e.g., [0053] In block 625, method 600 may include determining, using the classification model, whether the pair of binary code files is classified into a first classification group that the changed binary code data belongs to or a second classification group that the unchanged binary code data belongs to. Referring back to FIG. 1, classification model engine 122 may be responsible for implementing block 625.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bezalel for the same reason set forth above with respect to claim 9.

	With respect to claim 11, Bezalel further discloses wherein the operations further comprise determining if the second application under evaluation has software functionality suitable for improving the first application under evaluation based on the difference model, the performance model, or a combination thereof (e.g., Figs. 1 and 5-6 along with associated text, e.g., [0054-55] In response to determining that the pair of binary code files is classified into the first classification group, method 600 may proceed to block 627. .... Referring back to FIG. 1, classification model engine 122 may be responsible for implementing block 626. In block 627, method 600 may include identifying a portion in one binary code file of the pair that is different from the other binary code file of the pair. Referring back to FIG. 1, software patch engine 123 may be responsible for implementing block 627.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bezalel for the same reason set forth above with respect to claim 9.

	With respect to claim 12, Bezalel further discloses wherein the operations further comprise generating further computer code corresponding to the software functionality suitable for improving the first application under evaluation if the second application under evaluation has the software functionality (e.g., Figs. 1 and 5-6 along with associated text, e.g., [0056] In block 628, method 600 may include including, in a software patch, the portion that is different from the other binary code file of the pair. Referring back to FIG. 1, software patch engine 123 may be responsible for implementing block 628.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bezalel for the same reason set forth above with respect to claim 9.

	With respect to claim 15, the reference patent in view of Sherman does not appear to explicitly disclose determining a difference between the first application under evaluation and a second application under evaluation. However, this is taught in analogous art, Bezalel (e.g., Figs. 1, 5, and 6, along with associated text, e.g., [0026], classification model engine 122 may compare one file of the pair with the other file of the pair and/or generate a particular vector to be placed in a vector space of the classification model. The particular vector, as described herein, may represent a result of this comparison. For example, the difference between the pair of binary code files may converted into and/or be represented by the particular vector; see also [0030], In response to determining that the pair of binary code files is classified into the first classification group (e.g., changed binary code data), software patch engine 123 may determine that one binary code file of the pair includes at least a portion that is different from the other binary code file of the pair; see also [0053].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bezalel because if effectively addresses the problem that traditional patch generation is a “time-consuming process,” as suggested by Bezalel (see [0012-13]).

	With respect to claim 16, Bezalel further discloses outputting the difference in a report, an analysis, a system model, or a combination thereof (Id.; see also [0055] In block 627, method 600 may include identifying a portion in one binary code file of the pair that is different from the other binary code file of the pair.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Bezalel for the same reason set forth above with respect to claim 9.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 27 of U.S. Patent No. 10,769,056 in view of Sherman and Bezalel, as applied to claim 12 (see above), and further in view of Anderson.

	With respect to claim 13, The reference patent in view of Sherman and Bezalel does not appear to explicitly disclose wherein the operations further comprise incorporating the further computer code into the first application under evaluation. However, this is taught in analogous art Anderson (e.g., Fig. 6 and associated text, e.g., [0013] Another potential benefit of some continuous deployment systems is that a fast cycle time for getting changes to production allows bug fixes or patches to quickly get into production; see also [0063-64].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the continuous deployment system of Anderson because it provides the benefit that “a fast cycle time for getting changes to production allows bug fixes or patches to quickly get into production,” as suggested by Anderson.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. 5,799,193 (hereinafter Sherman).
	
	With respect to claim 1, Sherman discloses A system, comprising: 
	a memory that stores instructions; and a processor that executes the instructions to perform operations (e.g., col. 1:27-29, A scenario based method is disclosed for updating an object oriented system model, which is implemented on a computer including memory.), the operations comprising: 
	parsing data obtained from a source to generate parsed data (e.g., Figs. 1-2 and associated text, e.g., col. 6:24-40, Then scenarios are loaded 14 into the memory of the computer or work station. As previously discussed, scenarios are sequences of transition and activity which specify a portion of the desired system behavior. Thus, the scenarios loaded 14 define portions of the system behavior that the user desires to be added to the system model. The scenarios loaded 14 can include pre-existing scenarios or newly created scenarios. Then the scenarios are examined and modified 15 which is also known as reviewing scenarios....Next scenarios are saved 16 which were previously loaded into memory [parsing data obtained from a source to generate parsed data].); 
	extracting a source concept from the parsed data (e.g., Figs. 1-2 and associated text, e.g., col. 6:52-57, The method 10 then updates the model 20 with the set of scenarios chosen by the user. The updating is preferably performed by extracting class, method and state transition information simultaneously from all of the scenarios [extracting a source concept from the parsed data] in a step by step manner, which will be described in detail in conjunction with FIG. 2.); 
	updating, based on the source concept extracted from the parsed data, a model from a set of agglomerated models to generate a first updated set of agglomerated models  (e.g., Figs. 1-2 and associated text, e.g., col. 6:52-57, The method 10 then updates the model 20 [updating a model from a set of agglomerated models to generate a first updated set of agglomerated models] with the set of scenarios chosen by the user. The updating is preferably performed by extracting class, method and state transition information simultaneously from all of the scenarios [based on the source concept extracted from the parsed data] in a step by step manner, which will be described in detail in conjunction with FIG. 2.); 
	identifying, based on the updated set of agglomerated models, a feature, functionality, or a combination thereof, to incorporate into a first application under evaluation by the system (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22 [based on the updated set of agglomerated models]. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [identifying a feature, functionality, or a combination thereof, to incorporate into a first application under evaluation by the system]. This loop is repeated until the user determines the model is at an adequate level of maturity.); 
	automatically generating computer code corresponding to the feature, the functionality, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 7:27-33, the method 10 then generates code 26 for the model [generating code for the entire model-based application, which includes automatically generating computer code corresponding to the feature, the functionality, or a combination thereof]); and 
	incorporating the computer code corresponding to the feature, the functionality, or a combination thereof, into the first application under evaluation to enable the first application under evaluation to have the feature, the functionality, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 7:27-33, the method 10 then generates code 26 for the model.). 

	With respect to claim 14, Sherman discloses A method, comprising: 
	parsing data obtained from a source to generate parsed data (e.g., Figs. 1-2 and associated text, e.g., col. 6:24-40, Then scenarios are loaded 14 into the memory of the computer or work station. As previously discussed, scenarios are sequences of transition and activity which specify a portion of the desired system behavior. Thus, the scenarios loaded 14 define portions of the system behavior that the user desires to be added to the system model. The scenarios loaded 14 can include pre-existing scenarios or newly created scenarios. Then the scenarios are examined and modified 15 which is also known as reviewing scenarios....Next scenarios are saved 16 which were previously loaded into memory [parsing data obtained from a source to generate parsed data].); 
	extracting a source concept from the parsed data (e.g., Figs. 1-2 and associated text, e.g., col. 6:52-57, The method 10 then updates the model 20 with the set of scenarios chosen by the user. The updating is preferably performed by extracting class, method and state transition information simultaneously from all of the scenarios [extracting a source concept from the parsed data] in a step by step manner, which will be described in detail in conjunction with FIG. 2.); 
	updating, based on the source concept extracted from the parsed data, a model from a set of agglomerated models to generate a first updated set of agglomerated models e.g., Figs. 1-2 and associated text, e.g., col. 6:52-57, The method 10 then updates the model 20 [updating a model from a set of agglomerated models to generate a first updated set of agglomerated models] with the set of scenarios chosen by the user. The updating is preferably performed by extracting class, method and state transition information simultaneously from all of the scenarios [based on the source concept extracted from the parsed data] in a step by step manner, which will be described in detail in conjunction with FIG. 2.); 
	identifying, based on the updated set of agglomerated models, a feature, functionality, or a combination thereof, to incorporate into a first application under evaluation by the system (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22 [based on the updated set of agglomerated models]. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [identifying a feature, functionality, or a combination thereof, to incorporate into a first application under evaluation by the system]. This loop is repeated until the user determines the model is at an adequate level of maturity.); 
	automatically generating, by utilizing instructions from a memory that are executed by a processor, computer code corresponding to the feature, the functionality, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 7:27-33, the method 10 then generates code 26 for the model [generating code for the entire model-based application, which includes automatically generating computer code corresponding to the feature, the functionality, or a combination thereof].); and 
	incorporating the computer code corresponding to the feature, the functionality, or a combination thereof, into the first application under evaluation to enable the first application under evaluation to have the feature, the functionality, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 7:27-33, the method 10 then generates code 26 for the model.).

	With respect to claim 20, Sherman discloses A computer-readable device comprising instructions, which, when loaded and executed by a processor, cause the processor to perform operations (e.g., col. 1:27-29, A scenario based method is disclosed for updating an object oriented system model, which is implemented on a computer including memory.), the operations comprising: 
	parsing data obtained from a source to generate parsed data (e.g., Figs. 1-2 and associated text, e.g., col. 6:24-40, Then scenarios are loaded 14 into the memory of the computer or work station. As previously discussed, scenarios are sequences of transition and activity which specify a portion of the desired system behavior. Thus, the scenarios loaded 14 define portions of the system behavior that the user desires to be added to the system model. The scenarios loaded 14 can include pre-existing scenarios or newly created scenarios. Then the scenarios are examined and modified 15 which is also known as reviewing scenarios....Next scenarios are saved 16 which were previously loaded into memory [parsing data obtained from a source to generate parsed data].); 
	extracting a source concept from the parsed data (e.g., Figs. 1-2 and associated text, e.g., col. 6:52-57, The method 10 then updates the model 20 with the set of scenarios chosen by the user. The updating is preferably performed by extracting class, method and state transition information simultaneously from all of the scenarios [extracting a source concept from the parsed data] in a step by step manner, which will be described in detail in conjunction with FIG. 2.); 
	updating, based on the source concept extracted from the parsed data, a model from a set of agglomerated models to generate a first updated set of agglomerated models (e.g., Figs. 1-2 and associated text, e.g., col. 6:52-57, The method 10 then updates the model 20 [updating a model from a set of agglomerated models to generate a first updated set of agglomerated models] with the set of scenarios chosen by the user. The updating is preferably performed by extracting class, method and state transition information simultaneously from all of the scenarios [based on the source concept extracted from the parsed data] in a step by step manner, which will be described in detail in conjunction with FIG. 2.); 
	identifying, based on the updated set of agglomerated models, a feature, functionality, or a combination thereof, to incorporate into an application under evaluation by the system (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22 [based on the updated set of agglomerated models]. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [identifying a feature, functionality, or a combination thereof, to incorporate into a first application under evaluation by the system]. This loop is repeated until the user determines the model is at an adequate level of maturity.); 
	automatically generating computer code corresponding to the feature, the functionality, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 7:27-33, the method 10 then generates code 26 for the model [generating code for the entire model-based application, which includes automatically generating computer code corresponding to the feature, the functionality, or a combination thereof].), and 
	incorporating the computer code corresponding to the feature, the functionality, or a combination thereof, into the application under evaluation to enable the application under evaluation to have the feature, the functionality, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 7:27-33, the method 10 then generates code 26 for the model.).

	With respect to claim 2, Sherman also discloses wherein the data comprises [application usage data, new feature requests, competitive data, message data, an instant message, electronic mail, a customer input, any type of data, a defect description, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 6:24-40, Then the scenarios [any type of data] are examined and modified 15 which is also known as reviewing scenarios.).

	With respect to claim 5, Sherman also discloses wherein the operations further comprise updating the first updated set of agglomerated models to generate a second set of agglomerated models based on additional data obtained from the source (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [updating the first updated set of agglomerated models to generate a second set of agglomerated models based on additional data obtained from the source]. This loop is repeated until the user determines the model is at an adequate level of maturity.).

	With respect to claim 6, Sherman also discloses wherein the operations further comprise identifying an additional feature, additional functionality, or a combination thereof, to incorporate into the first application under evaluation by the system (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [identifying an additional feature, additional functionality, or a combination thereof, to incorporate into the first application under evaluation by the system]. This loop is repeated until the user determines the model is at an adequate level of maturity.).

	With respect to claim 7, Sherman also discloses wherein the operations further comprise incorporating additional computer code corresponding to the additional feature, the additional functionality, or a combination thereof, into the first application under evaluation (Id., particularly, This loop is repeated until the user determines the model is at an adequate level of maturity; col. 7:27-33, the method 10 then generates code 26 for the model [generating code for the entire model-based application, which includes the additional computer code corresponding to the additional feature, the additional functionality]).

	With respect to claim 8, Sherman also discloses wherein the operations further comprise identifying the feature, the functionality, or a combination thereof by analyzing a code pattern, a design language system, or a combination thereof (e.g., Figs. 1-2 and associated text, e.g., col. 7:34-42, a flow diagram for the method of updating the system model according to the present invention is shown. The method 20 includes verifying that all of the nodes of the scenarios are defined as classes 28 in the model. This involves verifying that both the source and destination nodes of each scenario step is defined as a class within the model. If one or both nodes are missing for a particular scenario step [analyzing a design language system], then the corresponding class is added 30 to the model.).

	With respect to claim 18, Sherman also discloses enhancing the first application under evaluation, optimizing the first application under evaluation, customizing the first application under evaluation, or a combination thereof, based on the first updated set of agglomerated models (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user. This loop is repeated until the user determines the model is at an adequate level of maturity.).

	With respect to claim 19, Sherman also discloses generating a second updated set of agglomerated models based on additional data obtained from the source (e.g., Figs. 1-2 and associated text, e.g., col. 6:58-col. 7:5, after updating the model 22, the method 10 then advances and enables a user to determine if the model is mature 22. In this step, the user determines if the model is at a proper level of maturity. If the user determines the model is not mature, the method 10 loops back and again performs steps 12-22 again, whereby the model is iteratively updated by an additional set of scenarios which are chosen by the user [generating a second updated set of agglomerated models based on additional data obtained from the source]. This loop is repeated until the user determines the model is at an adequate level of maturity.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Anderson et al. 20140189641 (hereinafter Anderson).

	With respect to claim 3, Sherman does not appear to explicitly disclose wherein the operations further comprise testing the feature, the functionality, or a combination thereof, incorporated into the application under evaluation. However, this is taught in analogous art, Anderson (e.g., Fig. 6 and associated text, e.g., [0067] At block 620, the continuous deployment system 100 automatically initiates one or more software tests.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Anderson because “an efficient and streamlined process for deployment of changes to source code is needed,” as suggested by Anderson (see [0010]).  

	With respect to claim 4, Sherman does not appear to explicitly disclose wherein the operations further comprise deploying the first application under evaluation after testing the feature, the functionality, or a combination thereof.  However, this is taught in analogous art, Anderson (e.g., Fig. 6 and associated text, e.g., [0067] At block 620, the continuous deployment system 100 automatically initiates one or more software tests; [0074] At block 640, the continuous deployment system 100 deploys the software package to the production environment.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Anderson for the same reason set forth above with respect to claim 3.

	With respect to claim 17, Sherman does not appear to explicitly disclose verifying operation of the feature, the functionality, or a combination thereof, prior to deployment to a customer. However, this is taught in analogous art, Anderson  (e.g., Fig. 6 and associated text, e.g., [0067] At block 620, the continuous deployment system 100 automatically initiates one or more software tests; [0074] At block 640, the continuous deployment system 100 deploys the software package to the production environment.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Anderson because “an efficient and streamlined process for deployment of changes to source code is needed,” as suggested by Anderson (see [0010]).

Claims 9-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Bezalel et al. 20180321924 (hereinafter Bezalel).

	With respect to claim 9, Sherman does not appear to explicitly disclose wherein the operations further comprise comparing the first application under evaluation to a second application under evaluation. However, this is taught in analogous art, Bezalel (e.g., Figs. 1, 5, and 6, along with associated text, e.g., [0026], classification model engine 122 may compare one file of the pair with the other file of the pair and/or generate a particular vector to be placed in a vector space of the classification model. The particular vector, as described herein, may represent a result of this comparison. For example, the difference between the pair of binary code files may converted into and/or be represented by the particular vector; see also [0030], In response to determining that the pair of binary code files is classified into the first classification group (e.g., changed binary code data), software patch engine 123 may determine that one binary code file of the pair includes at least a portion that is different from the other binary code file of the pair; see also [0053].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Bezalel because if effectively addresses the problem that traditional patch generation is a “time-consuming process,” as suggested by Bezalel (see [0012-13]).  

	With respect to claim 10, Bezalel further discloses wherein the operations further comprise generating a difference model, a performance model, or a combination thereof, based on information obtained from the comparing of the first application under evaluation to the second application under evaluation (e.g., Figs. 1, 5, and 6, along with associated text, e.g., [0053] In block 625, method 600 may include determining, using the classification model, whether the pair of binary code files is classified into a first classification group that the changed binary code data belongs to or a second classification group that the unchanged binary code data belongs to. Referring back to FIG. 1, classification model engine 122 may be responsible for implementing block 625.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Bezalel for the same reason set forth above with respect to claim 9.

	With respect to claim 11, Bezalel further discloses wherein the operations further comprise determining if the second application under evaluation has software functionality suitable for improving the first application under evaluation based on the difference model, the performance model, or a combination thereof (e.g., Figs. 1 and 5-6 along with associated text, e.g., [0054-55] In response to determining that the pair of binary code files is classified into the first classification group, method 600 may proceed to block 627. .... Referring back to FIG. 1, classification model engine 122 may be responsible for implementing block 626. In block 627, method 600 may include identifying a portion in one binary code file of the pair that is different from the other binary code file of the pair. Referring back to FIG. 1, software patch engine 123 may be responsible for implementing block 627.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Bezalel for the same reason set forth above with respect to claim 9.

	With respect to claim 12, Bezalel further discloses wherein the operations further comprise generating further computer code corresponding to the software functionality suitable for improving the first application under evaluation if the second application under evaluation has the software functionality (e.g., Figs. 1 and 5-6 along with associated text, e.g., [0056] In block 628, method 600 may include including, in a software patch, the portion that is different from the other binary code file of the pair. Referring back to FIG. 1, software patch engine 123 may be responsible for implementing block 628.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Bezalel for the same reason set forth above with respect to claim 9.

	With respect to claim 15, Sherman does not appear to explicitly disclose determining a difference between the first application under evaluation and a second application under evaluation. However, this is taught in analogous art, Bezalel (e.g., Figs. 1, 5, and 6, along with associated text, e.g., [0026], classification model engine 122 may compare one file of the pair with the other file of the pair and/or generate a particular vector to be placed in a vector space of the classification model. The particular vector, as described herein, may represent a result of this comparison. For example, the difference between the pair of binary code files may converted into and/or be represented by the particular vector; see also [0030], In response to determining that the pair of binary code files is classified into the first classification group (e.g., changed binary code data), software patch engine 123 may determine that one binary code file of the pair includes at least a portion that is different from the other binary code file of the pair; see also [0053].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Bezalel because if effectively addresses the problem that traditional patch generation is a “time-consuming process,” as suggested by Bezalel (see [0012-13]).

	With respect to claim 16, Bezalel further discloses outputting the difference in a report, an analysis, a system model, or a combination thereof (Id.; see also [0055] In block 627, method 600 may include identifying a portion in one binary code file of the pair that is different from the other binary code file of the pair.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sherman with the invention of Bezalel for the same reason set forth above with respect to claim 15.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Bezalel, as applied to claim 12 above, and further in view of Anderson.

	With respect to claim 13, Sherman in view of Bezalel does not appear to explicitly disclose wherein the operations further comprise incorporating the further computer code into the first application under evaluation. However, this is taught in analogous art Anderson (e.g., Fig. 6 and associated text, e.g., [0013] Another potential benefit of some continuous deployment systems is that a fast cycle time for getting changes to production allows bug fixes or patches to quickly get into production; see also [0063-64].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the continuous deployment system of Anderson because it provides the benefit that “a fast cycle time for getting changes to production allows bug fixes or patches to quickly get into production,” as suggested by Anderson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Ezion et al. 20150135159 discloses generating software code from concept data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        




/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        


	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s specification at [0126], “The ‘machine-readable medium,’ ‘machine-readable device,’ or ‘computer-readable device’ may be non-transitory, and, in certain embodiments, may not include a wave or signal per se” (emphasis added).